Order entered November 28, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00479-CR

                  CARLOS RAMON ESPINOZA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-81351-2021

                                    ORDER

      After our opinion in this case issued, appellant filed two pro se motions—a
motion to have the appellate record provided to him free of charge and a motion to
compel his attorney to provide him with the case file. Appellant was and is
represented by appointed counsel in this appeal. See TEX. CODE CRIM. PROC. ANN.
art. 26.04(j). He has no right to “hybrid representation.” See Ex parte Bohannan,
350 S.W.3d 116, 116 n.1 (Tex. Crim. App. 2011). Accordingly, appellant’s
November 16, 2022 pro se motions present nothing for review and are DENIED.

                                            /s/   AMANDA L. REICHEK
                                                  JUSTICE